Exhibit 10.1

OPTION REPURCHASE AGREEMENT

THIS OPTION REPURCHASE AGREEMENT (this “Agreement”), dated as of August 7 2006,
is by and between Document Sciences Corporation, a Delaware corporation (the
“Company”), and Peter M. Riccio (the “Seller”).

RECITALS

WHEREAS, the Company previously granted under the Company’s 2004 Stock Incentive
Plan options to purchase an aggregate of 90,000 shares of Buyer’s common stock
(the “Shares”), which have all since vested, to Seller;

WHEREAS, effective June 16, 2006, the Seller resigned as the Company’s Senior
Vice President of Sales (the “Resignation”);

WHEREAS, since the Resignation, the Seller has exercised options relating to
5,419 Shares and sold these Shares upon exercise, resulting in the Seller now
holding options to purchase 84,581 Shares (the “Options”);

WHEREAS, the Company has agreed to repurchase the Options from the Seller for
the consideration set forth herein, and the Seller has accepted the Company’s
repurchase offer;

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1 Purchase and Sale of the Options. Pursuant to the terms and subject
to the conditions of this Agreement, the Seller hereby sells, transfers, conveys
and assigns to the Company, and the Company hereby purchases from the Seller,
all of the Seller’s right, title and interest in the Options in exchange for a
payment of $47,000 (the “Purchase Price”). Schedule A attached hereto sets forth
each of the Options, the number of underlying Shares, the grant date and the
exercise price of the Options.

Section 1.2 Payment of Purchase Price. The Company herewith delivers the
Purchase Price to the Seller by delivering a Company check. The Seller hereby
acknowledges receipt of the Purchase Price as payment in full for the purchase
of the Options.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Company as follows:

Section 2.1 Ownership; Transfer. The Seller is the current sole owner of all
right, title and interest in the Options and holds the Options free and clear of
all liabilities, liens, encumbrances, pledges, voting trusts or shareholder
agreements, restrictions on transfer or other charges (“Liens”). Upon the
transfer of the Options from the Seller, the Company will acquire good and
marketable title to the Options, free and clear of any Liens.

Section 2.2 Authorization. The Seller has the right, power and legal capacity
and authority to enter into and perform his obligations under this Agreement.
This Agreement has been duly executed and delivered by the Seller and
constitutes the Seller’s valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium, or
other similar laws relating to creditors’ rights and general principles of
equity, whether at equity or law.

Section 2.3 Sufficiency of Information. The Seller acknowledges that he has
received sufficient information regarding the Company to evaluate the merits of
his decision to sell the Options to the Company, including, but not limited to,
having the opportunity to ask questions and receive answers about the Company’s
operations, results of operations, financial condition and prospects and such
other information as the Seller deems appropriate. The Seller has carefully read
this Agreement, has had an opportunity to consult with his attorney in
connection with the execution thereof and fully understands the Agreement’s
final and binding effect.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Seller as follows:

Section 3.1 Organization, Existence and Standing. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

Section 3.2 Authorization. The Company has the corporate power and authority to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly approved by all necessary corporate action,
and this Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium, or other similar laws relating to creditors’ rights and
general principles of equity, whether at equity or law.

ARTICLE IV

GENERAL PROVISIONS

Section 4.1 Option Cancellation. In consideration of the Company’s payment of
the Purchase Price and upon repurchase of the Options by the Company, the Seller
and the Company hereby agree that the Options shall be cancelled as of the date
hereof and that from and after the date hereof, the Options and any agreement
between the Company and the Seller evidencing the Options shall no longer be of
any force or effect.

Section 4.2 Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersedes any and all prior or contemporaneous agreements and discussions,
whether written or oral, express or implied.



--------------------------------------------------------------------------------

Section 4.3 Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and effect
and in lieu of such invalid or unenforceable provision there shall be
automatically added as part of this Agreement a valid and enforceable provision
as similar in terms to the invalid or unenforceable provision as possible,
provided that this Agreement as amended, (i) reflects the intent of the parties
hereto, and (ii) does not change the bargained for consideration or benefits to
be received by each party hereto.

Section 4.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California without
reference to conflicts of laws principles.

Section 4.5 Section Headings. The section headings contained herein are for
purposes of convenience only, and shall not be deemed to constitute a part of
this Agreement or to affect the meaning or interpretation of this Agreement in
any way.

Section 4.6 Waivers, Amendments. No waiver or amendment of this Agreement shall
be effective unless such waiver or amendment is in writing and has been executed
by the parties intending to be bound.

Section 4.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DOCUMENT SCIENCES CORPORATION, a Delaware corporation

By:

  /s/ Todd W. Schmidt   Todd W. Schmidt   Chief Financial Officer

SELLER:

/s/ Peter M. Riccio

Peter M. Riccio



--------------------------------------------------------------------------------

Schedule A

 

Options

   Number of Underlying
Shares    Grant Date    Exercise Price

Non-Qualified Stock Options

   15,000    April 1, 2005    $ 5.24

Non-Qualified Stock Options

   69,581    August 3, 2004    $ 5.19